DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action November 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (US 2012/0113379 A1) in view of Imade (US 2010/0039507 A1).
As to claim 1: Tomizawa discloses a display system (Figs. 1-27, “a display system 100”; Abstract, ¶0052) comprising: 
an instrument, comprising one of a photometer or a colorimeter, configured to measure a brightness and a chromaticity of each pixel of a light source (Fig. 1-5, an instrument, comprising “a colorimeter 520”, configured to measure a brightness and a chromaticity of each pixel of a light source; Abstract, ¶0008, 0052-0073, wherein “a display panel 200” comprises “a plurality of pixels P”, each of the plurality of pixels includes at least one light sources R,G, B); 
5a processor (Figs. 5, 13, 20, 26, “a processor 530 and/or 300t”; ¶0175) configured to: 
derive a chromaticity distribution of a specific color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel (Figs. 1-6, 15, 
compare the chromaticity distribution of the specific color element in the chromaticity diagram with a reference chromaticity distribution in the chromaticity diagram (Figs. 10-12, 13-17, compare the chromaticity distribution of the specific color element in the chromaticity diagram with a reference chromaticity distribution in the chromaticity diagram, Abstract, ¶0019-0020, 0078-0081, 0121-0124, 0180-0181, wherein “the curve labeled as “not corrected” chromaticity distribution represents a reference chromaticity distribution), and 
calculate a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element to the reference chromaticity distribution or less (Figs. 13-16, calculate a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element to the reference chromaticity distribution or less; ¶0106-0119, wherein ∆Sα, ∆Sβ and saturation coefficient HW represents a correction coefficient); and 
a display panel configured to correct the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source (Figs. 1-4, 13-16, 27, “a display panel 200” configured to correct the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source; ¶0106-0119, 0121-0124, 0180-0181).

As to claim 8: Claim 8 is another version claim of claim 1. The combination of the prior arts Tomizawa and Imade disclose a display system (Tomizawa: Figs. 1-4, a 
an instrument, comprising one of a photometer or a colorimeter, configured to obtain a brightness and a chromaticity of each pixel of a light source (Tomizawa: Fig. 1-5, an instrument, comprising “a colorimeter 520”, configured to measure a brightness and a chromaticity of each pixel of a light source; Abstract, ¶0008, 0052-0073, wherein “a display panel 200” comprises “a plurality of pixels P”, each of the plurality of pixels includes at least one light sources R,G, B; Imade: Fig. 1, 5B, “an instrument 13” comprising a colorimeter, configured to obtain a brightness and a chromaticity of each pixel of a light source; Abstract, ¶0006-0007, 0038, 0058); and 
a processor (Tomizawa: Figs. 5, 13, 20, 26, “a processor 530 and/or 300t”; ¶0175; Imade: Fig. 3, “a processor 37”; ¶0058) configured to:
derive a chromaticity distribution of a specific color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel (Tomizawa: Figs. 1-6, 15, 17, 27, derive a chromaticity distribution of a specific color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel; Abstract, ¶0019-0020, 0078-0081, 0122-0124, 0180-0181, wherein the chromaticity distribution diagram of the blue subpixel represents derive a chromaticity distribution of a specific color element in a chromaticity diagram; Imade: Figs. 3-6, derive a chromaticity distribution of a color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel; Abstract, ¶0005-0006, 0038, ¶0064, 0071), 

calculate a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element in the chromaticity diagram to the reference chromaticity distribution in the chromaticity diagram or less (Tomizawa: Figs. 13-16, calculate a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element to the reference chromaticity distribution or less; ¶0106-0119, wherein ∆Sα, ∆Sβ and saturation coefficient HW represents a correction coefficient; Imade: Figs. 6-7, calculate a correction coefficient of each pixel of the light source; Abstract, ¶0012-0021, 0058, 0074-0075), and 
transmit the calculated correction coefficient of each pixel of the light source to a display panel (Tomizawa: Fig. 1, 27, transmit the calculated correction coefficient of each pixel of the light source to “a display panel 200”). In addition, the same motivation is used as the rejection of claim 8. 
As to claim 9: Claim 9 is a method claim of claims 1 and 8. The combination of the prior arts Tomizawa and Imade disclose a display correction method (Figs. 1-15, 17, 
measuring a brightness and a chromaticity of each pixel of a light source (Tomizawa: Fig. 1-12 measuring a brightness and a chromaticity of each pixel of a light source; Abstract, ¶0008, 0052-0073, wherein “a display panel 200” comprises “a plurality of pixels P”, each of the plurality of pixels includes at least one light sources R,G, B; Imade: Fig. 1, 5B, measuring a brightness and a chromaticity of each pixel of a light source; Abstract, ¶0006-0007, 0038, 0058); 
deriving a chromaticity distribution of a specific color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel (Tomizawa: Figs. 1-6, 15, 17, 27, deriving a chromaticity distribution of a specific color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel; Abstract, ¶0019-0020, 0078-0081, 0122-0124, 0180-0181, wherein the chromaticity distribution diagram of the blue subpixel represents derive a chromaticity distribution of a specific color element in a chromaticity diagram; Imade: Figs. 3-6, deriving a chromaticity distribution of a color element in a chromaticity diagram by analyzing the brightness and the chromaticity of each pixel; Abstract, ¶0005-0006, 0038, ¶0064, 0071) ;4 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q253639 
Appln. No.: 16/647,384comparing the chromaticity distribution of the specific color element in the chromaticity diagram with a reference chromaticity distribution in the chromaticity diagram; as a result of the comparing, when the chromaticity distribution of the specific color element exceeds the reference chromaticity distribution (Tomizawa: Figs. 10-12, 13-17, comparing the chromaticity distribution of the specific color element in the 
calculating a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element in the chromaticity diagram to the reference chromaticity distribution in the chromaticity diagram or less (Tomizawa: Figs. 13-16, calculating a correction coefficient of each pixel of the light source to reduce the chromaticity distribution of the specific color element to the reference chromaticity distribution or less; ¶0106-0119, wherein ∆Sα, ∆Sβ and saturation coefficient HW represents a correction coefficient; Imade: Figs. 6-7, calculating a correction coefficient of each pixel of the light source; Abstract, ¶0012-0021, 0058, 0074-0075); and 
correcting the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source (Tomizawa: Figs. 1-4, 13-16, 27, correcting the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source; ¶0106-0119, 0121-0124, 0180-0181; Imade: Figs. 3-8, correcting the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source; ¶0007-0008, 0012-0021, 0058, 0085). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 2: Tomizawa discloses the processor is further configured to derive the chromaticity distribution of a color element having a lowest light intensity ratio 
As to claim 10: Tomizawa discloses the deriving of the chromaticity distribution of the specific color element comprises: 
10deriving the chromaticity distribution of a color element having a lowest light intensity ratio among the plurality of color elements (Fig. 6-12, 19 show deriving the distribution of a color element having a lowest light intensity ratio among a plurality of color elements; Abstract, ¶0030, 0061-0084, wherein a black image of a subpixel and/or a zero grayscale represents a lowest light intensity ratio).  
As to claims 3, 11: Claims 3, 11 are dependent claims of claims 2 and 10. The prior arts Tomizawa and Imade further disclose claim limitation of the plurality of color elements comprise a red color element, a green color element, and a blue color element (Tomizawa: Fig. 4 shows the plurality of color elements comprise a red color element, a green color element, and a blue color element; Imade: Fig. 5B shows the plurality of color elements comprise a red color element, a green color element, and a blue color element; Abstract, ¶0007, 0038, 0072). In addition, the same motivation is used as the rejection of claims 3 and 11.  
As to claim 4: Tomizawa discloses the processor is further configured to reduce the chromaticity distribution based on an average coordinate point of the chromaticity distribution of the specific color element (Fig. 6-19 show the processor is configured to 
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior art Imade further discloses claim limitation of the light source is a light emitting diode (Fig. 5B, Abstract, ¶0005-0007, 0058).  
As to claim 12: Tomizawa discloses reducing the chromaticity distribution in the chromaticity diagram based on an average coordinate point of the chromaticity distribution of the specific color element in the chromaticity diagram (Fig. 6-12, 15, 17, 19 show the processor is configured to reduce the chromaticity distribution in the chromaticity diagram based on an average coordinate point of the chromaticity distribution of the specific color element; ¶0017-0019, 0082, 0122-0132); and 
deriving a criterion for confirming that a noise of another color element is visible in5AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q253639 the specific color element as the reference chromaticity distribution in the chromaticity diagram after performing the correction based on the correction coefficient of each pixel of the light source (Figs. 13, 15-17, 19-20 show a criterion for confirming that a noise of another color element is visible in the specific color element as the reference . 

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (US 2012/0113379 A1) in view of Imade (US 2010/0039507 A1), as applied to claims 1, 9 above, and further in view of ZHANG et al (WO 2015/029633 A1).
As to claim 5: Tomizawa and Imade further disclose the processor is further configured to reduce the chromaticity distribution in the chromaticity diagram to the reference chromaticity 19distribution in the chromaticity diagram or less based on at least one of a first coordinate point in a first direction of the chromaticity diagram or a second coordinate point in a second direction which is a vertical direction of the first direction (Tomizawa: Figs. 6-12, 15-17 show reduce the chromaticity distribution in the chromaticity diagram to the reference chromaticity 19distribution or less; ¶0070-0078, 0122-0132; Imade: Fig. 6 shows the chromaticity distribution in the chromaticity diagram includes a first coordinate point in a first direction and a second coordinate point in a second direction which is a vertical direction of the first direction).
Tomizawa and Imade does not expressly use term of a first average coordinate point in a first direction of a chromaticity diagram and a second average coordinate point in a second direction which is a vertical direction of the first direction. However, Zhang teaches a display device (Figs. 1-2, a display device; Abstract) comprise a first average coordinate point in a first direction of a chromaticity diagram and a second average coordinate point in a second direction which is a vertical direction of the first direction (Fig. 4, a first average coordinate point in a first direction of a chromaticity 
As to claim 13: Tomizawa and Imade further disclose the reducing to the reference chromaticity distribution or less comprises: 
reducing to the reference chromaticity distribution in the chromaticity diagram or less based on at least one of a first coordinate point in a first direction of the chromaticity diagram or a second coordinate point in a second direction which is a vertical direction of the first direction (Tomizawa: Figs. 6-12, 15-17 show reducing to the reference chromaticity distribution in the chromaticity diagram or less based on at least one of a first coordinate point in a first direction of the chromaticity diagram or a second 
Tomizawa and Imade does not expressly use term of a first average coordinate point in a first direction of a chromaticity diagram and a second average coordinate point in a second direction which is a vertical direction of the first direction. However, Zhang teaches a display device (Figs. 1-2, a display device; Abstract) comprise a first average coordinate point in a first direction of a chromaticity diagram and a second average coordinate point in a second direction which is a vertical direction of the first direction (Fig. 4, a first average coordinate point in a first direction of a chromaticity diagram and a second average coordinate point in a second direction which is a vertical direction of the first direction; ¶0053, “a line segment connecting the coordinates specified by the average value of the x coordinates and the average value of the y coordinates with respect to the chromaticity coordinates of the three primary colors specifying the color gamut of the liquid crystal panel 20 and the primary color chromaticity coordinates is the panel color”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomizawa and Imade to use term of a first average coordinate point and a second average point, such that the processor is further configured to reduce the chromaticity distribution in the chromaticity diagram to the reference chromaticity 19distribution in the chromaticity diagram or less based on at least one of a first average coordinate point in a first direction of a chromaticity diagram or a second average coordinate point in a .

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (US 2012/0113379 A1) in view of Imade (US 2010/0039507 A1), as applied to claims 1, 9 above, and further in view of MA et al (US 2016/0307485 A1).
As to claim 6: Tomizawa and Imade do not expressly disclose the correction coefficient of each pixel of the light source is a 3 x 3 correction coefficient.3 However, Ma teaches a correction coefficient of each pixel of a light source of the display is a 3 x 3 correction coefficient (Figs. 1-2, ¶0008-0012, 0020-0030, claims 3, 8, wherein the display includes a plurality of pixels, and “the Red, Green, and Blue channels” represents each of pixel of a light source of the display). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomizawa to apply 3 x 3 matrix for calculate the correction coefficient of each pixel of the light source as taught by Ma. The motivation would have been in order to apply the calibrated optical sensor directly performs gray scale level and color temperature calibration on the display. The present invention is easy to implement and can effectively inspect and calibrate images on displays (Ma: ¶0012).
AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q253639 Appln. No.: 16/647,384  
Response to Arguments
Applicant’s arguments November 8, 2021 have been considered but are moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukao et al (US 2003/0076336 A1) teach a color distribution information file and image file are loaded, initial 3D object data is generated based on color distribution data, and initial image object data is generated based on image data. The image object data and 3D object data are displayed on a monitor. When the user inputs a message, a process corresponding to the input message is executed, and the updated image object data and 3D object data are displayed on the monitor.
Takashima et al (US 6504551 B1) teach a color of plural pixels making up a source video image is corrected by a computer 10, a hard disc device 20 and a picture processing device 30. The computer 10 functions as a parameter setting unit for setting plural parameters for designating the source color and the destination color and a computing unit for computing correction data for color correction from the source color to the destination color using the plural parameters set by the parameter setting unit. The hard disc device 20 stores the source video image and effects color correction in the picture processing device 30 for correcting the color of a pixel corresponding to the source color contained in the source video image to the destination color.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693